DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 10 recites the limitation "the set of manufacturing functions" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the inspection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 depends on itself.  Assumed to depend on claim 12.  
Referring to claim 14, line 2 recites the limitation “the data*”, however claim 14 depends on claim 10 which recites multiple different types of data.  Therefore the recitation of “the data” in the same or subsequent claim is unclear because it is uncertain which of the data was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of the data.  
Claim Rejections - 35 USC § 101

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 1, 10, 2, 5, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0144277 to Srivastava.
Srivastava teaches the following:
1, 10. A system and computer implemented method of manufacturing a new part, the method comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including: executing, by a system configured to drive the manufacturing process, a set of manufacturing functions (Fig. 1, paragraphs 21-27), the executing including:
receiving, by the system, data associated with one or more fielded parts including a combination of data constantly being updated in association with one or more parts having been in use and data associated with one or more parts having been newly manufactured (the examiner submits that only one part is required; Fig. 1, paragraphs 21-27, data from manufacturing or delivered product or warehouse, and/or data from operational data);
generating, by the processor, a first model based on the data associated with the one or more fielded parts, the first model including a first layer corresponding to the data in association with the one or more parts having been in use digitally combined with a second layer corresponding to the data associated with the one or more parts having been newly manufactured (Fig. 1, paragraphs 21-27, paragraphs 7-14, multi-objective 
generating a second model associated with the new part based on the first model (Fig. 1, paragraphs 21-27, paragraphs 7-14, claims 1-21, new optimal design for product, see also feedback loop in Fig. 1 with optimal design going to design stage outputting CAD model); and
updating the set of manufacturing functions based on the second model; and manufacturing the new part according to the updated set of manufacturing functions (Fig. 1, paragraph 22, each PL outputs information which is used by the subsequent stages, see manufacturing stage is based on CAM stage which is based on CAD model).
Applicant argues Srivastava fails to teach combining data associated with newly manufactured parts with data constantly updated in association with parts having been in use into its models and generating new model based on the combination of data and updating its manufacturing operations based on the new model for generating new parts.  The examiner respectfully disagrees.  The terms newly and constantly are broad in view of the instant disclosure and the knowledge of one of ordinary skill in the art. Moreover, only one part is required by the claim language. Fig. 1 of Srivastava shows a constant feedback loop of a web-based digital thread of data from right after manufacturing to delivered product data, warehouse data, operational data and end of 
2. The method of claim 1, wherein at least one of the first and second model is based one of a machine learning-based model, an artificial intelligence-based model, a physics-based model, a correlation-based model, or a specified combination thereof (paragraph 26).
5. The method of claim 1, wherein the executing further includes fetching the data associated with the one or more fielded parts from a network (Fig. 1, paragraphs 21-27, Fig. 3, paragraphs 31-40).
11. The system of claim 10, wherein at least one of the first and second model is based one of a machine learning-based model, an artificial intelligence-based model, a physics-based model, a correlation-based model, or a specified combination thereof (paragraph 26).
14. The system of claim 10, wherein the executing further includes fetching the data from a network (Fig. 1, paragraphs 21-27, Fig. 3, paragraphs 31-40).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 8, 9, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava as applied above, and further in view of U.S. Pub. No. 2014/0130459 to Lundy.
Srivastava fails to teach 
8. The method of claim 1, wherein the executing includes driving new kitting decisions.
9. The method of claim 1, wherein the executing includes driving new kitting decisions for maximizing at least one of manufacture profitability and durability.
17. The system of claim 10, wherein the operations further include driving new kitting decisions.
18. The system of claim 17, wherein the operations further include driving new kitting decisions for maximizing at least one of profitability and durability.

Lundy teaches 
8. The method of claim 1, wherein the executing includes driving new kitting decisions (Abstract, paragraphs 2-6, 37-38).
9. The method of claim 1, wherein the executing includes driving new kitting decisions for maximizing at least one of manufacture profitability and durability (Abstract, paragraphs 2-6, 37-38).
17. The system of claim 10, wherein the operations further include driving new kitting decisions (Abstract, paragraphs 2-6, 37-38).
18. The system of claim 17, wherein the operations further include driving new kitting decisions for maximizing at least one of profitability and durability (Abstract, paragraphs 2-6, 37-38).
Srivastava and Lundy are analogous art because they are from the same field of endeavor or similar problem solving area, manufacturing.  
Since Lundy teaches kitting that enables the real-time analysis, management, and dynamic redefinition of kits, so that the efficient production of a plurality of kits is maximized amongst all phases of the changing production cycle (paragraph 6), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of kitting as taught by Lundy to improve Srivastava for the predictable results of enabling the real-time analysis, management, and dynamic redefinition of kits, so that the efficient production of a plurality of kits is maximized amongst all phases of the changing production cycle (paragraph 6).  

5.	Claim 3-4, 12-13, 7, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava as applied above, and further in view of U.S. Pub. No. 2017/0329297 to Gilman.  
Srivastava fails to teach 
3. The method of claim 1, wherein the data associated with the one or more fielded parts includes a set of images associated with an inspection of the one or more fielded parts.
4. The method claim 3, wherein the inspection is based on an optical inspection device.
12. The system of claim 10, wherein the data associated with the one or more fielded parts include a set of images associated with an inspection of the one or more fielded parts.
13. The system of claim 13, wherein the inspection is based on an optical inspection device.
7. The method of claim 1, wherein data associated with the one or more fielded parts includes at least one of borescope data, blue-light scanned part geometry data, optical images, infrared measurements, pressure-sensitive paint data, or a specified combination thereof.
16. The system of claim 10, wherein the data includes at least one of borescope inspection data, blue-light scanned part geometry data, optical images, infrared measurements, pressure sensitive paint-based measurements, or a specified combination thereof.
19. The system of claim 10, wherein the data include an image.
20. The system of claim 19, wherein the executing includes generating a real time update for the second model based on the image.  

Gilman teaches 
3. The method of claim 1, wherein the data associated with the one or more fielded parts include a set of images associated with an inspection of the one or more fielded parts (paragraph 21-22, 33).
4. The method claim 3, wherein the inspection is based on an optical inspection device (paragraph 21-22, 33).
12. The system of claim 10, wherein the data associated with the one or more fielded parts include a set of images associated with an inspection of the one or more fielded parts (paragraph 21-22, 33).
13. The system of claim 10, wherein the inspection is based on an optical inspection device (paragraph 21-22, 33).
7. The method of claim 1, wherein data associated with the one or more fielded parts associated with the one or more fielded parts includes at least one of borescope data, blue-light scanned part geometry data, optical images, infrared measurements, pressure-sensitive paint data, or a specified combination thereof (paragraph 21-22, 33).
16. The system of claim 10, wherein the data includes at least one of borescope inspection data, blue-light scanned part geometry data, optical images, infrared measurements, pressure sensitive paint-based measurements, or a specified combination thereof (paragraph 21-22, 33).
19. The system of claim 10, wherein the data associated with the one or more fielded parts include an image (paragraph 21-22, 33).
20. The system of claim 19, wherein the executing includes generating a real time update for the second model based on the image (paragraph 21-22, 33, claims 1-18).

Since Gilman teaches image data that enables the processor may receive visual image data from image sensors (e.g., cameras) on the robots to create or update a 3D model of the asset to localize defects on the 3D model, wherein based on the sensor data, as incorporated into the 3D model, the processor may detect a defect, such as a crack, a region of corrosion, or missing part, of the asset, wherein for example, the processor may detect a crack based on visual image data that includes color and/or depth information indicative of the crack (paragraph 22), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of image data as taught by Gilman to improve Srivastava for the predictable results of enabling the processor may receive visual image data from image sensors (e.g., cameras) on the robots to create or update a 3D model of the asset to localize defects on the 3D model, wherein based on the sensor data, as incorporated into the 3D model, the processor may detect a defect, such as a crack, a region of corrosion, or missing part, of the asset, wherein for example, the processor may detect a crack based on visual image data that includes color and/or depth information indicative of the crack (paragraph 22).  

6.	Claim 6, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava as applied above, and further in view of U.S. Pub. No. 2018/0137219 to Goldfarb.
Srivastava fails to teach 
6. The method of claim 1, wherein the one or more fielded parts are associated with a hot gas path of an engine or with a cold section of the engine.
15. The system of claim 10, wherein the one or more fielded parts are associated with a hot gas path of an engine or with a cold section of the engine.

Goldfarb teaches 
6. The method of claim 1, wherein the one or more fielded parts are associated with a hot gas path of an engine or with a cold section of the engine (paragraph 1, 30, 42, 45).
15. The system of claim 10, wherein the one or more fielded parts are associated with a hot gas path of an engine or with a cold section of the engine (paragraph 1, 30, 42, 45).
Srivastava and Goldfarb are analogous art because they are from the same field of endeavor or similar problem solving area, manufacturing.  
Since Goldfarb teaches data from engine parts that enables modelling system behavior in order to make predictions and/or to make assessments regarding the operation of a real world physical system, such as an electro-mechanical system, wherein for example, it may be helpful to predict when maintenance is required and/or the Remaining Useful Life ("RUL") of an electro-mechanical system, such as an aircraft engine or wind turbine, to help plan when system maintenance procedure(s) should be performed and/or when the system should be replaced (paragraph 30), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of data from engine parts as taught by .  
Response to Arguments
7.	Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. 
Applicant argues Srivastava fails to teach combining data associated with newly manufactured parts with data constantly updated in association with parts having been in use into its models and generating new model based on the combination of data and updating its manufacturing operations based on the new model for generating new parts.  The examiner respectfully disagrees.  The terms newly and constantly are broad in view of the instant disclosure and the knowledge of one of ordinary skill in the art. Moreover, only one part is required by the claim language. Fig. 1 of Srivastava shows a constant feedback loop of a web-based digital thread of data from right after manufacturing to delivered product data, warehouse data, operational data and end of life data and Srivastava teaches the model update triggered based on change in the data provided in the web-based digital thread (Fig. 1, paragraph 26), which reads on combining data associated with newly manufactured parts with data constantly updated in association with parts having been in use into its models and generating new model . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896